Citation Nr: 0328592	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-06 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 

2. Entitlement to service connection for a cervical spine 
condition with muscle tension and neck and muscle spasms, 
secondary to service-connected PTSD.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

Jay Som, Law Clerk


REMAND

The veteran served on active duty from March 1944 to May 
1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in November 1999 and July 2000 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana. 

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in April 2003, and to make the final 
determination of the claim.  

The veteran asserts that since his last VA examination his 
PTSD is worse and that his physician has related his cervical 
spine condition and neck muscle spasm to PTSD.  For these 
reasons, the Board determines that further evidentiary and 
procedural development is required.  Accordingly, the case is 
REMANDED for the following action: 

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as 
well as 38 U.S.C.A. §§ 5103 and 
5103A, and any other applicable legal 
precedent.  

a.  As part of the notice, 
inform the veteran that VA will 
obtain records in the custody of 
a Federal agency, including VA 
records, that he identifies; and 
that he is responsible for 
identifying and submitting 
records not in the custody of a 
Federal agency, such as State or 
local governments, private 
medical-care providers, current 
or former employers and other 
non-Federal governmental 
sources, unless he signs a 
release, which would authorize 
VA to obtain them.  

b.  The veteran should also be 
notified that to substantiate 
his claim he should submit 
information or evidence, tending 
to show an increase in PTSD 
symptomatology.  Any such 
records he so identifies should 
be obtained. 

2.  Ask the veteran to submit the medical 
records pertaining to surgery in 1998 for 
cervical fusion.  If necessary assist the 
veteran in obtaining any records he so 
identifies. 

3.  Schedule the veteran for a psychiatric 
examination to determine the current 
severity of PTSD.  The examiner is asked 
to comment on whether the veteran has 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as flattened affect; 
circumstantial, circumlocutory or 
stereotyped speech; panic attacks; 
difficulty in understanding complex 
commands; impairment of short and long 
term memory; impaired judgment or abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  The examiner should assign 
a GAF score. The claims folder should be 
made available to the examiner for review 
before the examination. 

4.  Schedule the veteran for a VA 
neurosurgical examination to determine the 
etiology of the veteran's cervical 
radiculopathy and neck muscle spasms.  The 
examiner is asked to express an opinion as 
to whether the veteran has chronic neck 
muscle spasms related either to the 
residuals of the cervical fusion or to 
service-connected PTSD.  The claims folder 
should be made available to the examiner 
for review before the examination. 

5.  After the above development has been 
completed, the RO should adjudicate the 
claims.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



